DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 01/06/2022, in which claims 1, 4, 6, 8, and 15 have been amended. Thus, claims 1-20 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of identifying duplicate brand entries and managing factory tracking information without significantly more. 
Claim 1 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a system comprising a processor; a computer-readable medium storing a data model and first instructions that are operative when executed by the processor; and a sensor, which performs a series of steps, e.g., capturing an image of an item for sale; nesting primary and secondary information extracted from the captured image of the item for sale, including data fields that indicate: brand information of the item for sale, license information of the item for sale, and whether factory tracking is required; providing a user interface; extracting the brand information corresponding to an intellectual property (IP) entity from the captured image of the item for sale; storing the extracted brand information of the item for sale as the IP entity; storing the license information of the item for sale, wherein the license information is identified based on the extracted brand information and nested under the IP entity in the hierarchical structure; conducting an item data audit that identifies duplicate brand entries based on spelling or punctuation variations of the brand, the duplicate brand entries having been entered with the spelling or punctuation variations by different suppliers of the item for sale; responsive to identifying the duplicate brand entries, automatically merging the duplicate brand entries into a single brand entry by merging respective data of each of the duplicate brand entries into the single brand entry; determining whether the factory tracking is required; determining whether the factory tracking is provided, the factory tracking data including a factory of origin for the item for sale; determining that the factory tracking is not provided; generating a corrective action; and automatically executing a royalty payment to the IP entity based on the provided 2PATENTfactory tracking data, brand information, and license information included in the hierarchical structure. These series of steps describe the abstract idea of identifying duplicate brand entries and managing factory tracking information (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). The system limitations, e.g., processor(s); computer-readable medium; Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a processor(s); computer-readable medium; sensor; hierarchical structure; first instructions; logic; and user interface are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor(s); computer-readable medium; sensor; hierarchical structure; logic; and user interface limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Examiner has identified claim 8 as the claim that represents the claimed invention presented in independent claims 8 and 15.
Claim 8 is directed to a method, which is one of the statutory categories of invention (Step 1: YES
Claim 8 is directed to a method, which performs a series of steps, e.g., capturing an image of an item for sale; storing a data model in a computer-readable medium; nesting primary and secondary information extracted from the captured image of the item for sale; including data fields that indicate: brand information of the item for sale, license information of the item for sale, and whether factory tracking is required; executing first instruction comprising logic;  associating a first brand with the item for sale using the hierarchical structure; associating a second information with the item for sale using the hierarchical structure; extracting the brand information corresponding to an intellectual property (IP) entity from the captured image of the item for sale; storing the extracted brand information of the item for sale as the IP entity; storing the license information of the item for sale, wherein the license information is identified based on the extracted brand information and nested under the IP entity in the hierarchical structure; conducting an item data audit that identifies duplicate brand entries based on spelling or punctuation variations of the brand, the duplicate brand entries having been entered with the spelling or punctuation variations by different suppliers of the item for sale; generating a corrective action by automatically merging the duplicate brand entries into a single brand entry by merging respective data of each of the duplicate brand entries into the single brand entry; determining whether factory tracking data is provided, the factory tracking data including a factory of origin for the item for sale; and automatically executing a royalty payment to the IP entity based on the provided factory tracking data, brand information, and license information included in the hierarchical structure. These series of steps describe the abstract idea of identifying duplicate brand entries and managing factory tracking information (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). The system limitations, e.g., processor(s); Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a processor(s); computer-readable medium; sensor; hierarchical structure; first instructions; logic; and user interface are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 8 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of processor(s); computer-readable medium; sensor; hierarchical structure; logic; and user interface limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 8 is not patent eligible.
Similar arguments can be extended to the other independent claim, claim 15; and hence claim 15 is rejected on similar grounds as claim 8.
Dependent claims 2, 9, and 16 are directed to a system, method, and one or more non-transitory computer storage devices, respectively, which perform the step of generating a corrective action comprises issuing an alert. Dependent claim 4 is directed to a system, which performs the steps of the single brand entry including the brand information without the spelling or punctuation variations of the brand. Dependent claims 10 and 17 are directed to a method and one or more non-transitory computer storage devices, respectively, which perform the step of a corrective action comprising an automatic correction. Dependent claims 12 and 19 are directed to a method and one or more non-transitory computer storage devices, respectively, which perform the step of associating a second information with the item comprises associating a secondary brand with the item. Dependent claims 13 and 20 are directed to a method and one or more non-transitory computer storage devices, respectively, which perform the step of associating a second information with the item comprises associating a license with the item. Dependent claim 14 is directed to a method, which perform the step of initiating a payment based on the license. These steps describe the abstract idea of identifying duplicate brand entries and managing factory tracking information (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions). Thus, claims 2, 4, 9, 10, 12, 13, 14, 16, 17, 19, and 20 are directed to an abstract idea.
Dependent claims 3, 11, and 18 are directed to a system, method, and one or more non-transitory computer storage devices, respectively, which perform the step of the data model further comprising a data field that indicates whether an item is one selected from a list comprising: a private brand, an exclusive brand, and an import. Dependent claims 5, 6, and 7 are directed to a system, which perform the steps of the instructions for identifying duplicate brand entries comprising instructions for identifying spelling or punctuation variations, and wherein the first instructions further comprising logic for: responsive to identifying duplicate brand entries, generating a corrective action; the first instructions further comprising logic for setting the factory tracking data based at least in part on at least one of regulatory requirements, ethical sourcing (ES) information, or whether the item for sale is a private brand; and the first instructions further comprising logic for generating reports on brand performance, respectively. These step describe the abstract idea of identifying duplicate brand entries and managing factory tracking information (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity (commercial and legal interactions).Thus, claims 3, 5-7, 11, and 18 are directed to an abstract idea. The additional limitations of a data model, instructions, first instructions, and logic are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: data model, instructions, first instructions, and logic, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-7, 9-14, and 16-20 have further defined the abstract idea that is present in their respective independent claims 1, 8, and 15; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-7, 9-14, and 16-20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-7, 9-14, and 16-20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.
Response to Arguments 
With respect to the objection of claim 6, the objection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 01/06/2022.
Applicant's arguments filed dated 01/06/2022 have been fully considered but they are not persuasive due to the following reasons: 
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejections presented above in this office action.
Applicant argues that “Regarding the first prong, an image of an item for sale is captured by a sensor. A data model includes a hierarchical structure for nesting primary and secondary information extracted from the captured image of the item for sale……These steps cannot be performed as a mental process. In particular, capturing an image, extracting brand information from the captured image, identifying the extracted information as corresponding to an IP entity for storing, identifying license information based on the extracted brand information…... Put another way, the execution of a mental process cannot and would not be able to result in the functionality recited in claim 1.”
Examiner respectfully disagrees and notes that the claims recite an abstract idea of identifying duplicate brand entries and managing factory tracking information , which is a Certain Method of Organizing Human Activity (commercial or legal interactions); and hence, the claims recite an abstract idea. Furthermore, Examiner respectfully notes that the claims are first analyzed in the absence of technology to determine if it recites an abstract idea. The additional limitations of technology are then considered to determine if it restricts the claim from reciting an abstract idea. In this case, it is determined that the additional limitations of technology do not necessarily restrict the claim from reciting an abstract idea. Furthermore, Examiner respectfully 
Applicant argues that “as amended, claim 1 recites a series of limitations that solve this inherently technical problem by more precisely identifying brand information corresponding to an IP entity from a captured image, identifying license information correspond to the brand, conducting an item data audit that identifies duplicate brand entries based on spelling or punctuation variations of the brand which have been entered by different suppliers of the item for sale, and responsive to identifying the duplicate brand entries, and automatically merging the duplicate brand entries into a single brand entry by merging respective data of each of the duplicate brand entries into the single brand entry.” Examiner respectfully disagrees with Applicant argument because there is no improved technology in simply capturing, identifying, auditing, merging, and removing data (e.g., branding data and tracking information). The disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all. Instead, Applicant recites “identifying brand information corresponding to an IP entity from a captured image, identifying license 
Applicant argues that “claim 1 is integrated in the practical application of tracking inventory, similar to the “Example 36: Tracking Inventory” of the Subject Matter Eligibility Examples. See 2019 PEG…… In particular, tracking the inventory with images and determining a location without manual steps required by previous methods was a solution “necessarily rooted in computer technology to address a problem specifically arising in the realm of computer vision systems.” Examiner respectfully disagrees and notes that there is no technology/technical improvement as a result of implementing the abstract idea. “Identifying brand information corresponding to an IP entity from a captured image, identifying license information correspond to the brand, conducting an item data audit that identifies duplicate brand entries based on spelling or punctuation variations of the brand which have been entered by different suppliers of the item for sale, and responsive to identifying the duplicate brand entries, and automatically merging the duplicate brand entries into a single brand entry by merging respective data of each of the duplicate brand entries into the single brand entry” simply amount to the abstract idea of identifying duplicate brand entries and managing factory tracking information. There is no 
Applicant argues that “claim 1 of the present application is similar to the claims of Enfish, LLC v. Microsoft Corp…… Similarly, claim 1 is directed to a specific improvement to the way a computer operates by improving the way the brand entries are stored, which merges duplicate brand entries without losing data so that the proper IP entity can be identified and both duplicate payments and missed payments to the IP entity can be avoided.” Examiner respectfully disagrees. Examiner notes that unlike Enfish, LLC v. Microsoft Corporation, the present claims do not provide improvement to computer function. However, the present claims simply apply an abstract idea using a computer as a tool without offering any improvements to the computer or technology. Thus, these arguments are not persuasive.
Applicant argues that “claim 1 is not directed to an abstract idea without significantly more…….In particular, a claim should be analyzed to determine whether the claim adds a “specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field”. Examiner respectfully disagrees. Examiner respectfully notes that with respect to Step 2B, Examiner has reviewed all of Applicant's arguments and the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693